            Case 1:20-cv-01395-RC Document 14 Filed 06/11/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


THE HONORABLE KEVIN OWEN MCCARTHY,
et al.,
                               Plaintiffs,
                       v.                                  Case No. 1:20-cv-01395-RC
THE HONORABLE NANCY PELOSI, et al.,
                               Defendants.


              CONSENT MOTION FOR LEAVE TO EXCEED PAGE LIMITS

       1.      Pursuant to Local Civil Rule 7(e), Defendants respectfully request that the Court

grant the following page limits for the briefs in the cross-motions schedule that the Court entered

by Minute Order on June 1, 2020:

                  Defendants’ opposition to Plaintiffs’ motion for a preliminary injunction and
                   for entry of a permanent injunction and final judgment, and cross-dispositive
                   motion (due June 19): 60 pages

                  Plaintiffs’ reply and opposition (due July 3): 35 pages

                  Defendants’ reply (due July 10): 20 pages

       2.      On May 29, 2020, Plaintiffs filed an 87-page, 287-paragraph amended complaint,

and a motion for a preliminary and permanent injunction, seeking to enjoin the voting procedures

in House Resolution 965 on four constitutional grounds. See ECF Nos. 7, 8. Plaintiffs’

complaint and motion rely on numerous constitutional provisions and invoke numerous theories,

see ECF No. 11, to which Defendants will respond; Defendants will also raise in their cross-

motion threshold justiciability arguments based on multiple Supreme Court precedents, to which

Plaintiffs will have to respond.
            Case 1:20-cv-01395-RC Document 14 Filed 06/11/20 Page 2 of 2




       3.       Counsel for the parties have jointly agreed to these page lengths (which give the

parties the same aggregate number of pages) in an effort to best assist the Court in resolving this

case. See ECF No. 9 at 3-4; ECF No. 11 at 3 n.1.

       4.       Pursuant to Local Civil Rule 7(m), counsel for Defendants have conferred with

counsel for Plaintiffs, who consent to this motion.



                                                      Respectfully submitted,

                                                      /s/ Douglas N. Letter
                                                      Douglas N. Letter (D.C. Bar No. 253492)
                                                          General Counsel



June 11, 2020                                         Counsel for Defendants
